Citation Nr: 0921954	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-34 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Propriety of the finding that the Veteran was a fugitive 
felon resulting in termination of compensation payments for 
the period January 19, 2005 to February 3, 2005.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating action from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which terminated the Veteran's compensation 
benefits from November 19, 2005 to January 4, 2005 based on 
his being in fugitive status during this time period.  

While the matter was pending, the RO in its September 2006 
statement of the case adjusted the dates of termination from 
November 19, 2005 to January 3, 2005, to reflect the correct 
date that an arrest warrant issued on November 19, 2005 was 
cleared by his arrest on January 3, 2005.  This correction in 
the dates is reflected in the issue statement above.  


FINDINGS OF FACT

There is no evidence that the Veteran was either fleeing to 
avoid prosecution or custody or confinement after conviction 
for an offense, that he was attempting to commit a felonious 
offense, or that he was violating a condition of probation or 
parole imposed for commission of a felony.


CONCLUSION OF LAW

The termination of disability compensation benefits from 
January 19, 2005, to February 3, 2005, based upon the 
Veteran's status as a fugitive felon, was not proper.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

The RO has suspended payments of compensation from January 
19, 2005 to February 3, 2005 based on their finding that the 
Veteran was in fugitive status during this time.  The Veteran 
contends that at no point during this time did he meet the 
criteria for consideration as a fugitive felon, such that a 
termination of his compensation benefits for this time period 
was not proper.

Compensation is not payable on behalf of a Veteran for any 
period during which he or she is a fugitive felon.  
Compensation or DIC is not payable on behalf of a dependent 
of a Veteran for any period during which the Veteran or the 
dependent is a fugitive felon.  38 C.F.R. § 3.665(n) (2008).

For purposes of this section, the term fugitive felon means a 
person who is a fugitive by reason of: (i) Fleeing to avoid 
prosecution, or custody or confinement after conviction, for 
an offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person 
flees; or (ii) Violating a condition of probation or parole 
imposed for commission of a felony under the Federal or State 
law.

(3)	For purposes of paragraph (n) of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law.

(4)	For purposes of paragraph (n) of this section, the term 
dependent means a spouse, surviving spouse, child, or 
dependent parent of a Veteran.

38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) 
(2008).

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.

The RO has suspended the Veteran's VA benefit payments on the 
basis that he was a fugitive from January 19, 2005, the date 
a warrant was issued for his arrest and February 3, 2005, 
when the warrant was cleared by his arrest.  

A review of the evidence reveals that on December 9, 2004 the 
Veteran was arrested for cocaine possession.  Upon arrival to 
booking immediately following his arrest, he had an anxiety 
attack, and began acting out of control.  Booking was not 
completed, as he was taken to a hospital and was given 
medication to calm down, but he began expressing suicidal 
thoughts.  Following initial evaluation at the hospital it 
was determined that he could not be released until further 
mental evaluation was conducted.  The arresting officer then 
completed a Baker Act form on the Veteran and turned him over 
to hospital staff.  There is no information of record as to 
how long he was hospitalized following this incident.  

On January 19, 2005 a warrant was issued for his arrest in 
connection with the offense of "Dangerous Drugs."  A 
November 2005 letter from the Clerk of Courts reveals that 
the warrant was issued by Judge D.  The Veteran was arrested 
on February 3, 2005 at a drug store located in the same city 
where he resides.  The arrest report reflects that an off 
duty police officer was working a security detail at the drug 
store and noted the Veteran had an active arrest warrant from 
another jurisdiction for possession of cocaine.  He was 
arrested and after transfer to a hospital for treatment of 
apparent mental illness that was manifested, was booked into 
the county jail without incident.  The November 2005 letters 
from the Clerk of Courts and from a Senior County Probation 
Officer state that the arrest warrant, a.k.a. "capias" 
issued on January 19, 2005 was cleared on February 4, 2005 by 
virtue of this arrest.  The Probation officer also confirmed 
that a regional and nationwide check done on November 29, 
2005 verified that the Veteran had no outstanding warrants 
for his arrest. 

The Clerk of Courts November 2005 letter confirms that the 
County Court accepted the Veteran's plea of nolo contendere 
and he was adjudicated guilty by Judge R. and sentenced to 12 
months probation along with fines and court costs.  

The Veteran is noted to have stated in his Notice of 
Disagreement that he never received any notification of any 
warrants by the State Attorney's office.  He pointed out that 
following his arrest in December 2004, he was hospitalized 
due to his mental state.  He indicated that he did notify the 
police department of his release from the hospital and his 
whereabouts.  He indicated that he contacted the Assistant to 
the Chief of Police on a weekly basis to find out about the 
disposition of his arrest.  He indicated that the police were 
aware of his whereabouts at all times.  He also indicated 
that he agreed to plead to a misdemeanor for his drug 
possession offense.  

In support of the Veteran's contentions that he was not a 
fugitive, he submitted 2 letters from his local township's 
Chief of  Police, (R.B.) dated in December 6, 2005 and 
February 7, 2006.  The February 7, 2006 letter is noted to 
include the letterhead from the Police Department and the 
Chief's signature.  The December 2005 letter recited the 
history of the Veteran's arrest in December 2004 for 
possession of cocaine and drug paraphernalia and his 
subsequent arrest on February 3, 2005 for an outstanding 
warrant related to his December 9, 2004 charges.  R.B. noted 
that at no time did the Veteran attempt to flee and expressed 
his belief that the Veteran was unaware that he was a 
fugitive.  He further elaborated in the February 7, 2006 
letter that the Veteran was totally unaware that a capias had 
been issued for his arrest by Judge D. on January 19, 2005.  
He also pointed out that the Veteran speaks personally to his 
Executive Assistant (J.G.) on a weekly basis and may have 
felt that the township Police Department would have notified 
him if they had knowledge of this capias.

The Board finds that the evidence in this case does not 
reflect that the Veteran was a fugitive from a felony in this 
matter.  While the RO in denying restoration of his 
compensation benefits has stated that in the absence of legal 
documentation from either Judge D. or Judge R. confirming 
that the Veteran was not a fugitive felon during the period 
from January 19, 2005 through February 3, 2005 his benefits 
cannot be restored, the Board finds the Veteran has provided 
adequate evidence to support his contentions that he was not 
a fugitive during this period of time.  The evidence reflects 
that immediately after his arrest but prior to completion of 
booking, he was hospitalized for an unknown period of time 
prior to his February 3, 2005 arrest.  The Veteran has 
alleged that he advised his local police of his whereabouts 
after he was released from the hospital and maintained weekly 
contact with the Executive Assistant to the Chief of the 
Police.  He contends he was never made aware of the January 
19, 2005 arrest warrant, thus could not be a fugitive.  

His contentions are fully supported by the Chief of Police 
who confirmed that the Veteran made weekly phone calls to his 
Executive Assistant, and opined that the Veteran did not 
appear to be attempting to evade prosecution.  These 
confirmed weekly contacts with the local police department do 
not reflect behavior suggestive of an individual who is 
attempting to avoid prosecution.  He is not shown to have 
left his home city as might be expected from an individual 
fleeing prosecution; in fact his February 3, 2005 arrest on 
the outstanding warrant took place at a store in the same 
town where he lives.  

The RO in this instance appears to have based the suspension 
of benefits for fugitive status solely on the fact that the 
Veteran was issued an arrest warrant on January 19, 2005 that 
was executed a few weeks later on February 3, 2005 by his 
arrest.  

There is no evidence that he was either fleeing to avoid 
prosecution or custody or confinement after conviction for an 
offense, that he was attempting to commit a felonious 
offense, or that he was violating a condition of probation or 
parole imposed for commission of a felony.  Both the 
controlling statute and the regulation specifically include 
the intentional act of "fleeing to avoid prosecution" as a 
condition of finding fugitive felon status.  The facts of the 
Veteran's case also fail to meet the criteria for 
consideration as a fugitive as defined by Black's Law 
Dictionary: there is in this case no evidence that the 
Veteran was in flight or in hiding.

Because the Veteran's whereabouts were known at the time the 
January 19, 2005, warrant was issued, and there is no 
evidence demonstrating that he was at that time attempting to 
flee or hide, the Board cannot conclude that the Veteran 
intentionally sought to evade prosecution, as is required for 
a finding of "fugitive felon" status.  Significantly, the 
mere presence of a warrant is not sufficient to establish 
fugitive felon status.  See e.g., Garnes v. Barnhart, 352 F. 
Supp. 2d 1059, 1066 (N.D. Cal. 2004); Hull v. Barnhart, 336 
F. Supp. 2d 1113 (D. Or. 2004) (holding that an intent to 
avoid prosecution was required for a fugitive felon finding 
under the Social Security Administration statute).

The Board is not charged with determining whether the Veteran 
engaged in criminal conduct to precipitate the issuance of 
the felony warrant, only to determine whether he may be 
considered a "fugitive felon" under the law.  As the Board 
has determined that the Veteran may not be considered to have 
been a fugitive felon for the period from January 19, 2005, 
to February 3, 2005, when the warrant was cleared, the 
termination of his disability compensation benefits during 
this period was not warranted. 


ORDER

The termination of VA disability compensation from January 
19, 2005 to February 4, 2005 was not proper.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


